6. Financial year 2009 as amended by the Council (vote)
- After the vote:
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, your vote on the second reading of the draft budget constitutes the final stage of a procedure marked by a very high standard of cooperation between the two branches of the budgetary authority and with the Commission. I should like to extend my warmest thanks to all those involved, especially the chairman of the Committee on Budgets, Mr Böge, the rapporteurs, Mrs Haug and Mr Lewandowski, and Commissioner Grybauskaitė.
At our consultation meeting of 21 November we worked together to develop a balanced budget for 2009 that will guarantee that the funding of EU policies is properly assessed at the same time as European taxpayers' interests are protected. Together, we have come up with methods of funding the food facility, thereby fulfilling our duty to support developing countries and, together, we have designed practical measures making it possible to break the deadlock on cohesion policy and to finally launch the programmes for the period 2007-2013.
The importance of this initiative was stressed by the Heads of State or Government at the European Council, and this represents a major strand of the European response to the economic crisis, which we need to continue to work on without delay. Your vote will ensure that the results of the consultation are realised in full and, in accordance with the procedure laid down by the treaty, I can therefore confirm that the Council accepts the maximum rate of increase resulting from your second reading.
Thank you for your statement, Mr Woerth.
As the Commission does not wish to comment, I note that the budgetary procedure went ahead in accordance with the Treaty and the Interinstitutional Agreement of 17 May 2006, and that, pursuant to Article 13 of that Agreement, the Council and Parliament have established that they agree on the maximum rate of increase for non-compulsory expenditure resulting from Parliament's second reading.
The budgetary procedure can thus be deemed closed and the budget is declared definitively adopted. We shall now sign the various statements, but in a minute we must vote on a further resolution.
(The President invited Mr Woerth, Commissioner Grybauskaitė, Mr Böge (Chairman of the Committee on Budgets) and rapporteurs Mrs Haug and Mr Lewandowski to join him)
(The budget was signed)
I have just learned that it is Mr Böge's birthday today, and wish to offer him my sincere congratulations.